Title: From John Quincy Adams to George Washington Adams, 17 November 1818
From: Adams, John Quincy
To: Adams, George Washington


				
					
					Washington 17 November 1818
				
				I have received a Letter from my eldest Son, which informs me that in consequence of a difficulty which had taken place at College, the President at the request of my dear and honoured father had consented that he should retire to Quincy, till the fermentation, was over, where he should study something or other, till the class is re-organized.As my Son in the same Letter desires me to assure his Mother that the possibility of imparting the slightest comfort to his Parents will ever constitute his greatest gratification, I had concluded that whatever difficulty might have occurred at the College he had had no share in it.—I thought he would at all times have had Spirit and sense enough, not to follow a multitude to do evil, and especially that making these professions of duty and affection to his Parents, it was impossible that he should have chosen the moment of their deep distress, and that of their venerable father to aggravate all their sorrows by his misconduct.But his Letter is written evidently in that hurry and tumult of mind that is wont to be the attendant of a consciousness of wrong—It is so ill written as to be scarcely legible—there is an obscurity, an uneasiness, a self betrayal in the terms, difficulty—fermentation—re-organization—an apparent shame and fear at the retrospect upon himself which alarms and grieves me—I am waiting with extreme anxiety to know whether I am to consider him as an affectionate Son, or as a Cast away—Whether, seeing the error of his ways, he has promptly resolved to redeem as far as he yet can the character that he has lost; or whether by persevering in folly he is prepared to set his father at defiance as he has set the guardians and teachers of his youth at defiance.I write to you and entreat you to relieve my anxiety—But you have a stain upon your face and I wish neither to hear see you nor hear from you, till you have discovered it yourself and done all that remains in your power to wipe it away.—Not sent—
				
					
				
				
			